David Lee Koplow appeals from the denial of his request to file an amended complaint in the county court after the single justice dismissed his original complaint. He appears to seek relief in the nature of quo warranta on the ground that an attorney and the law firm that employs her allegedly usurped the office of the Chelsea city solicitor by appearing on the city’s behalf in civil actions commenced by Koplow in the Superior Court and in the Federal *1020court. His submissions to this court do not rise to the level of adequate appellate argument and fail to establish any coherent basis for relief. Mass. R. A. P. 16 (a) (4), as amended, 367 Mass. 921 (1975). Moreover, it is well established that a municipality may engage outside counsel to represent it in litigation. On the record before us, Koplow has not shown any error or abuse of discretion in the denial of relief.
David Lee Koplow, pro se.
Jackie Cowin for Kopelman & Paige, P.C., & others.
Benjamin Weber, Assistant Attorney General, for the Attorney General.

Judgment affirmed.